 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Timothy Bernard Sapp,                              No. CV-18-02294-PHX-BSB
10                  Plaintiff,                          ORDER
11   v.
12   United States Department of Veterans
     Affairs,
13
                    Defendant.
14
15          Before the Court is Plaintiff Bernard Sapp’s Complaint. (Doc. 1.) The matter was
16   referred to Magistrate Judge Bridget S. Bade for a Report and Recommendation. (Doc. 3.)
17   On September 6, 2018, the Magistrate Judge filed a recommendation with this Court. (Doc.
18   11.) To date, no objection has been filed.
19                                  STANDARD OF REVIEW
20          The Court “may accept, reject, or modify, in whole or in part, the findings or
21   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1)(C); see Baxter v.
22   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991). Parties have fourteen days from the service
23   of a copy of the Magistrate’s recommendation within which to file specific written
24   objections to the Court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72. Failure to object to a
25   Magistrate Judge’s recommendation relieves the Court of conducting de novo review of
26   the Magistrate Judge’s factual findings and waives all objections to those findings on
27   appeal. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998). A failure to object to a
28   Magistrate Judge’s conclusion “is a factor to be weighed in considering the propriety of
 1   finding waiver of an issue on appeal.” Id.
 2                                         DISCUSSION
 3          Having reviewed the Report and Recommendation of the Magistrate Judge, and no
 4   objection having been made, the Court hereby accepts the Magistrate Judge’s Report and
 5   Recommendation.
 6                                        CONCLUSION
 7          Accordingly,
 8          IT IS HEREBY ORDERED accepting the Report and Recommendation of
 9   Magistrate Judge Bridget S. Bade. (Doc. 11.)
10          IT IS FURTHER ORDERED dismissing the Complaint (Doc. 1) without
11   prejudice pursuant to 28 U.S.C. § 1915(e)(2) and Federal Rule of Civil Procedure 41(b).
12          Dated this 11th day of October, 2018.
13
14
15                                                      Honorable Stephen M. McNamee
16                                                      Senior United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
